Citation Nr: 1216266	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-19 030	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 2003, for the grant of service connection for recurrent subluxation of the right knee.

2.  Entitlement to an effective date prior to December 29, 2003, for the grant of service connection for recurrent subluxation of the left knee.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the RO in Los Angeles, California, from which the appeal was certified.  

In July 2008, the Veteran expressed his preference to have a Board hearing in conjunction with his appeal to be held in Washington, D.C.  In June 2009, the Veteran indicated that he no longer wished to have a hearing in Washington, D.C., but instead desired a hearing to be held at the RO before a Decision Review Officer (DRO).  However, in December 2011, the Veteran indicated that he would not attend the scheduled DRO hearing.  In March 2012, a hearing clarification letter was sent by the Board to the Veteran, to which he did not respond.  Accordingly, the Board finds that the Veteran's hearing request is withdrawn, and that appellate adjudication may proceed.
 
The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an increased rating for his bilateral knee disabilities was received on December 29, 2003. 

2.  The first evidence of recurrent subluxation of the either knee on examination is the April 7, 2004 fee-based joints examination report. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 29, 2003, for the award of service connection for recurrent subluxation of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).

2.  The criteria for an effective date prior to December 29, 2003, for the award of service connection for recurrent subluxation of the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2006 and September 2006 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2011).  A VA examination was conducted in April 2004; the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Physical examination of the knees tested range of motion, with documentation of the degree at which pain began in each range, and conducted a clinical evaluation to determine if anklyosis, instability, or signs and symptoms of functional loss, to include weakness, fatigue, lack of endurance or incoordination, were present.  
There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2011). 

The Veteran's claim for an increased rating for his bilateral knee disabilities was received by the RO on December 29, 2003.  The January 2007 rating decision otherwise denying an increased rating for the existing bilateral knee disabilities (degenerative joint disease with chondromalacia) also granted separate 10 percent ratings for recurrent subluxation of the right knee and recurrent subluxation of the left knee.  Because the RO found in that rating decision that the Veteran's claim for increase had been continuously prosecuted since his December 2003 claim, and that it encompassed a claim for separate ratings for recurrent subluxation of the knees, the effective date was assigned as of the date of the original claim for increase.  However, there are no other documents of record, dated prior to the December 2003 claim, but dated after the June 1982 rating decision which continued the 10 percent ratings for degenerative joint disease with chondromalacia of each knee, which asserts entitlement to a benefit with respect to recurrent subluxation of the knees.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the Board finds that the earliest claim for recurrent subluxation in either knee is December 29, 2003, the date the claim for an increased rating for the Veteran's bilateral knee disabilities was received by VA.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 
The proper effective date is the later of the date of claim or the date of entitlement.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 To that end, the RO concluded that the date of entitlement is April 7, 2004, the date of the fee-based joints examination conducted in conjunction with the Veteran's claim for increase, the report from which showed recurrent subluxation in each knee.  The Board agrees that this is the date entitlement arose.  The records for consideration dated prior to the Veteran's December 2003 claim, specifically VA outpatient treatment records dated from December 2002 to October 2003, reflect treatment for knee symptomatology, but the Veteran did not report, and physical examination did not find, recurrent subluxation of either knee.

For these reasons, the evidence of record does not support a date of entitlement for service connection for recurrent subluxation of the right knee or recurrent subluxation of the left knee prior to December 23, 2003.  As noted above, the date of claim is December 23, 2003, the date he indicated his desire to be considered for a higher rating for his bilateral knee degenerative joint disease with chondromalacia disabilities.  Because the proper effective date for the assignment of a separate evaluation stemming from a claim for increase is the later of the date of claim or the date of entitlement, by assigning an effective date of December 23, 2003, rather than the actual date entitlement arose, April 7, 2004, the RO has assigned an effective date that benefits the Veteran beyond the technical requirements of the law.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  Thus, an effective date prior to December 23, 2003, is not supported by the evidence of record.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and effective dates prior to December 23, 2003, for the grant of service connection for recurrent subluxation of the right knee and for recurrent subluxation of the left knee left knee are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to an effective date prior to December 29, 2003 for the grant of service connection for recurrent subluxation of the right knee is denied.

Entitlement to an effective date prior to December 29, 2003 for the grant of service connection for recurrent subluxation of the left knee is denied.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged, to include in his April 2006 substantive appeal, that he has not worked since March 2005 due to service-connected disabilities.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter. 

Service connection is in effect for degenerative joint disease with chondromalacia of the right knee, rated as 10 percent disabling; degenerative joint disease with chondromalacia of the left knee, 10 percent disabling; recurrent subluxation of the right knee, 10 percent disabling; recurrent subluxation of the left knee, 10 percent disabling; essential hypertension, 10 percent disabling; and residuals of fracture of the left fifth finger, noncompensably disabling.  No individual disability is rated as greater than 10 percent disabling; the combined rating is 40 percent.  Thus, the schedular criteria for TDIU are not met.  

However, TDIU may also be warranted when a veteran's service-connected disabiities preclude gainful employment.  38 C.F.R. § 4.16(b).  The record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities to include headaches and neck, psychiatric, and vision conditions, make him unemployable for VA purposes.  On remand, such an opinion must be obtained. 

Accordingly, the issue of entitlement to TDIU is remanded for the following actions: 

1.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and post-service medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  If the examiner finds that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, the examiner should state the approximate date of onset of such unemployability.  The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed. 

2.  Notify the Veteran that he must report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


